DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
Claims 1-17 are pending as amended on 10/5/2020. Claims 5-14 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson (US 3661849) in view of Jokai et al (JP 2006-249186; machine translation cited herein) and Li et al (CN 102041576; machine translation cited herein). 
As to claims 1 and 4, Culbertson discloses heterocyclic ring-containing polyimides useful in the formation of fibers formed by reacting dianhydrides with 
Culbertson discloses preferred diamines having a structure according to: (the structure appears to have a typographical error in which the “Z” should be an “X”)   

    PNG
    media_image1.png
    101
    344
    media_image1.png
    Greyscale
where X is O, NH or S, and specifically names 5-amino-2(m-aminophenyl) benzoxazole (col 5 line 50 to column 6, line 27), which corresponds to the following chemical structure (as drawn by the examiner):

    PNG
    media_image2.png
    148
    356
    media_image2.png
    Greyscale

Culbertson fails to teach introduction of a hydroxyl group (OH) substituent on the phenylene (“Ar”) group of the heterocyclic diamine.
Like Culbertson, Jokai teaches a polyimide formed from diamines which contain heterocyclic rings, including benzoxazole, benzimidazole or benzothiazole moieties [0005]. Jokai teaches that there have been reports of heterocyclic ring-containing copolymers (including a disclosure of a fiber), but the copolymers do not have intermolecular hydrogen bonding [0002]. Jokai teaches a polymer having intermolecular 

    PNG
    media_image3.png
    297
    527
    media_image3.png
    Greyscale

Jokai teaches that a molded body obtained from the rigid heterocyclic polymer has a high mechanical strength because it has a rigid structure and has an interaction due to hydrogen bonding [0006]. 
Similarly, Li discloses polyimide fibers prepared using a diamine containing a heterocyclic benzimidazole moiety, and having a hydroxyl group on the phenylene ring according to the formula (V) (p 1, and top of p 7):

    PNG
    media_image4.png
    106
    318
    media_image4.png
    Greyscale

and teaches that the hydroxyl group in the molecular chain and the C=O group in the imide ring can form hydrogen bonds in the molecule and between molecules, thereby improving the mechanical properties of polyimide fibers, especially the breaking strength. Li teaches that the hydroxyl group improves the interfacial properties of the 
In light of the disclosures of both Jokai and Li, the person having ordinary skill in the art would have been motivated to introduce a hydroxyl group substituent on the phenylene ring of a heterocyclic diamine in order to enable hydrogen bonding interaction within and between polyimide molecules, thereby improving the strength of the resulting polyimide. In particular, the person having ordinary skill in the art would have been motivated to introduce a hydroxyl substituent onto the phenylene “Ar” group of Culbertson’s heterocyclic diamine monomers, including the named 5-amino-2(m-aminophenyl) benzoxazole monomer, in order to improve the strength of Culbertson’s polyimides via hydrogen bonding between the hydroxyl group and the C=O groups of the imide rings. [The introduction of a hydroxyl group, such as disclosed in Li and Jokai, onto the Ar moiety of Culberton’s 5-amino-2(m-aminophenyl) benzoxazole, would result in a diamine monomer having the following structure (as drawn by the examiner):
    PNG
    media_image5.png
    174
    361
    media_image5.png
    Greyscale
]. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide (and fiber therefrom) by reacting any named dianhydride monomer(s) (including PMDA and/or BPDA) with a benzoxazole-ring containing diamine monomer, as disclosed by Culbertson, by utilizing a hydroxy-substituted benzoxazole diamine according to the structure:
    PNG
    media_image5.png
    174
    361
    media_image5.png
    Greyscale
as the diamine monomer in order to improve the strength of Culbertson’s polyimide, thereby arriving at the presently claimed subject matter. 
[The reaction of BPDA and/or PMDA with the hydroxy-substituted monomer above results in a first repeating unit as presently recited wherein Y1 is of formula 1 and X1 is of formula 3 and/or formula 4 (wherein t is zero). In particular, the reaction of BPDA with the hydroxy-substituted monomer above results in a polymer structure according to formula V recited in claim 4, while the reaction of a combination of BPDA and PMDA with the hydroxy-substituted monomer above results in a polymer structure according to formula VI recited in claim 4.]
As to claims 2-4, modified Culbertson suggests a polyimide fiber according to claim 1, as set forth above. Culbertson teaches that it is possible to employ, in combination with the heterocyclic diamines of the present invention, such diamines as have previously been employed in the formation of polyimides (col 3, lines 19-22). Culbertson fails to specifically name any previously employed diamines. 
Similarly, Li teaches a copolymer formed from heterocyclic diamines in combination with non-heterocyclic diamines commonly utilized in polyimide preparation. See polymer structure of formula (I) on page 1, wherein the repeating units “m” contain non-heterocyclic (and commonly used) diamine units “B”, while repeating units “1-m” contain heterocyclic diamine units. Li teaches suitable structures for the “B” containing 
When preparing a polyimide from a combination of a heterocyclic diamine and a previously used diamine, as disclosed by Culbertson, the person having ordinary skill in the art would have been motivated to select any previously known diamine known to be suitable in order to provide a useful copolyimide product. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide by employing a hydroxy-substituted heterocyclic diamine in combination with a previously known diamine, as suggested by modified Culbertson, utilizing p-phenylenediamine as the previously known diamine. 
The reaction of BPDA and/or PMDA with the hydroxy-substituted monomer above and p-phenylenediamine results in a first repeating unit as presently recited in claim 1 wherein Y1 is of formula 1 and X1 is of formula 3 and/or formula 4 (wherein t is zero), and a second repeating unit as recited in claims 2 and 3 wherein Y2 is of formula 5 and X2 is of formula 3 and/or formula 4 (wherein t is zero). In particular, the reaction of a combination of BPDA and PMDA with the hydroxy-substituted monomer above and p-phenylenediamine results in a polymer structure according to formula X recited in claim 4.]
As to claim 16, modified Culbertson suggests a fiber according to claim 1, as set forth above. Culbertson fails to specifically teach the tensile/breaking strength of the polyimide fiber. 
However, Li teaches that mechanical properties of a polyimide fiber are related to the preparation method and the structural characteristics of the dianhydride and diamine 
In light of Li’s disclosure the person having ordinary skill in the art would have recognized that, for a polyimide fiber, desirable mechanical properties include a tensile strength (breaking strength) at least higher than 1.53 GPa, and that a strength of 4.0-5.5 GPa would be considered “greatly improved.” Therefore, when preparing a polyimide fiber according to modified Culbertson, it would have been obvious to the person having ordinary skill in the art to have selected appropriate fiber preparation methods and monomer structures for achieving a breaking strength higher than 1.53 GPa and up to 5.5 GPa, in order to ensure suitability for applications requiring high strength (including a strength within the presently claimed range of 2.3 to 4.5 GPa).  
As to claim 17, modified Culbertson suggests a fiber according to claim 1, as set forth above. Culbertson fails to specifically teach the modulus of the polyimide fiber. 
However, Li teaches that mechanical properties of a polyimide fiber are related to the preparation method and the structural characteristics of the dianhydride and diamine monomers. Li teaches that a known method for producing polyimide fibers results in greatly improved mechanical properties, including an initial modulus which can reach 45.2 ~220 GPa. Li also teaches a known polyimide fiber having greatly improved mechanical properties as high as 130-160 GPa (p 1, middle of page). Li further teaches 
In light of Li’s disclosure the person having ordinary skill in the art would have recognized that desirable mechanical properties for a polyimide fiber include a high modulus, and would have recognized that modulus values up to 220 GPa are known in the art. Therefore, when preparing a polyimide fiber according to modified Culbertson, it would have been obvious to the person having ordinary skill in the art to have selected appropriate fiber preparation methods and monomer structures for achieving a high modulus up to ~220 GPa in order to ensure suitability for applications requiring high modulus (including a modulus within the presently claimed range of 105-212 GPa).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson (US 3661849) in view of Jokai et al (JP 2006-249186; machine translation cited herein) and Li et al (CN 102041576; machine translation cited herein), and further in view of Irwin (US 4640972). 
The rejection of claims 1-4 over modified Culbertson is incorporated here by reference.
As to claim 15, modified Culbertson fails to teach the fineness of the polyimide fiber. 
Irwin teaches that aromatic polyimides are well known for their high temperature and chemical stability, and discloses polyimide filaments having high strength and modulus (col 1, lines 5-15). Irwin teaches that the filaments may be of denier up to 10 
The person having ordinary skill in the art would have been motivated to prepare a polyimide fiber according to modified Culbertson having a denier suitable for use in protective clothing or polymer matrix composition in order to increase the suitability of the polyimide fiber for known commercial applications. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a fiber according to modified Culbertson having any appropriate denier of up to 10 or more, as disclosed by Irwin, including a denier corresponding to a fineness within the range of 2 to 4 dtex, as presently recited. [10 denier is equivalent to 11.1 dtex.]

Claims 1-4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 5919892) in view of Jokai et al (JP 2006-249186; machine translation cited herein) and Li et al (CN 102041576; machine translation cited herein). 
As to claims 1 and 4, Hwang discloses methods for converting polyamic acid into polyimidebenzoxazole in the form of fiber using thermal and chemical processes (abstract; col 16, lines 33-39). Hwang discloses that a limited number of diaminobenzoxazole/dianhydride combinations have been disclosed for producing PIBO, but that the resulting fibers and films do not have sufficient properties (including tensile modulus and tensile strength)) to make them generally useful (col 1, lines 8-20), and it remains desirable to prepare PIBO polymers having a more desired combination 
 Hwang discloses six most preferred dianhydrides, including PMDA and BPDA (col 7, lines 25 and 60). Hwang further discloses six most preferred diaminobenzoxazole monomers, including (col 8, line 60):

    PNG
    media_image6.png
    162
    413
    media_image6.png
    Greyscale

Hwang fails to teach introduction of a hydroxyl group (OH) substituent on the phenylene group of the heterocyclic diamine.
Like Hwang, Jokai teaches a polyimide formed from diamines which contain heterocyclic rings, including benzoxazole moieties [0005]. Jokai teaches that there have been reports of heterocyclic ring-containing copolymers (including a disclosure of a fiber), but the copolymers do not have intermolecular hydrogen bonding [0002]. Jokai teaches a polymer having intermolecular hydrogen bonding having a formula as shown in [0005], wherein the phenylene rings of the diamine are substituted with a hydroxyl group: 

    PNG
    media_image3.png
    297
    527
    media_image3.png
    Greyscale

Jokai teaches that a molded body obtained from the rigid heterocyclic polymer has a high mechanical strength because it has a rigid structure and has an interaction due to hydrogen bonding [0006]. 
Similarly, Li discloses polyimide fibers prepared using a diamine containing a heterocyclic moiety, and having a hydroxyl group on the phenylene ring according to the formula (V) (p 1, and top of p 7):

    PNG
    media_image4.png
    106
    318
    media_image4.png
    Greyscale

and teaches that the hydroxyl group in the molecular chain and the C=O group in the imide ring can form hydrogen bonds in the molecule and between molecules, thereby improving the mechanical properties of polyimide fibers, especially the breaking strength. Li teaches that the hydroxyl group improves the interfacial properties of the fiber and makes it relatively easy to modify the polyimide fiber, thereby expanding its application range (p 5, second to last paragraph). 
In light of the disclosures of both Jokai and Li, the person having ordinary skill in the art would have been motivated to introduce a hydroxyl group substituent on the phenylene ring of a heterocyclic diamine in order to enable hydrogen bonding interaction within and between polyimide molecules, thereby improving the strength of the resulting polyimide. In particular, the person having ordinary skill in the art would have been motivated to introduce a hydroxyl substituent onto the phenylene group of Hwang’s heterocyclic diamine monomers, including the preferred mDAMBO monomer, in order to improve the strength of Hwang’s polyimides via hydrogen bonding between the hydroxyl group and the C=O groups of the imide rings. [The introduction of a hydroxyl group, such as disclosed in Li and Jokai, onto the phenylene moiety of Hwang’s mDAMBO, would result in a diamine monomer having the following structure (as drawn by the examiner):
    PNG
    media_image5.png
    174
    361
    media_image5.png
    Greyscale
]. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Hwang’s polyimide (and fiber therefrom) by reacting any of the preferred dianhydride monomer(s) (including PMDA and/or BPDA) with a benzoxazole-ring containing diamine monomer by utilizing a hydroxy-substituted mDAMBO according to the structure:
    PNG
    media_image5.png
    174
    361
    media_image5.png
    Greyscale
as the diamine 
[The reaction of BPDA and/or PMDA with the hydroxy-substituted monomer above results in a first repeating unit as presently recited wherein Y1 is of formula 1 and X1 is of formula 3 and/or formula 4 (wherein t is zero). In particular, the reaction of BPDA with the hydroxy-substituted monomer above results in a polymer structure according to formula V recited in claim 4, while the reaction of a combination of BPDA and PMDA with the hydroxy-substituted monomer above results in a polymer structure according to formula VI recited in claim 4.]
As to claims 2-4, modified Hwang suggests a polyimide fiber according to claim 1, as set forth above. Hwang teaches that, in addition to the dianhydride and diamine, the polymer may be prepared using other monomers, including 1,4-phenylenediamine or oxydianiline (col 13, lines 31-35). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide by employing a hydroxy-substituted heterocyclic diamine in combination with a non-benzoxazole-containing diamines, as suggested by modified Hwang, utilizing p-phenylenediamine (which in reaction with BPDA and/or PMDA provides a second repeating unit according to instant X2-Y2 wherein Y2 is of formula 5) or oxydianiline (which in reaction with BPDA and/or PMDA provides a second repeating unit according to instant X2-Y2 wherein Y2
As to claim 16, modified Hwang suggests a fiber according to claim 1, as set forth above. Hwang teaches a method for providing PIBO polymers having an excellent balance of properties, including strength and modulus, and teaches that it is possible to modify and design these properties by selecting the monomer combination and specific preparation conditions (col 4, line 66 to col 5, line 5). Hwang fails to specifically teach the tensile/breaking strength of the polyimide fiber. 
However, Li also teaches that mechanical properties of a polyimide fiber are related to the preparation method and the structural characteristics of the dianhydride and diamine monomers. Li teaches a known fiber having greatly improved mechanical properties as having a strength which reaches 4.0-5.5 GPa. Li teaches that a known fiber which has a tensile strength of 0.73-1.53 GPa “remains to be further improved” (p 1, middle of page).  Li further teaches that the introduction of a hydroxyl group in the fiber molecule improves properties, and experimental results for Li’s polyimide fiber show a breakage strength of 3 GPa. See p 4, middle of page. 
In light of Li’s disclosure the person having ordinary skill in the art would have recognized that, for a polyimide fiber, desirable mechanical properties include a tensile strength (breaking strength) at least higher than 1.53 GPa, and that a strength of 4.0-5.5 GPa would be considered “greatly improved.” Therefore, when preparing a polyimide fiber according to modified Hwang, it would have been obvious to the person having ordinary skill in the art to have selected appropriate fiber preparation methods and monomer structures for achieving a breaking strength higher than 1.53 GPa and up to 5.5 GPa, in order to ensure suitability for applications requiring high strength (including a strength within the presently claimed range of 2.3 to 4.5 GPa).  
As to claim 17, modified Hwang suggests a fiber according to claims 1 and 16, as set forth above. Hwang fails to specifically teach the modulus of the polyimide fiber. 
However, Li teaches that mechanical properties of a polyimide fiber are related to the preparation method and the structural characteristics of the dianhydride and diamine monomers. Li teaches that a known method for producing polyimide fibers results in greatly improved mechanical properties, including an initial modulus which can reach 45.2 ~220 GPa. Li also teaches a known polyimide fiber having greatly improved mechanical properties as high as 130-160 GPa (p 1, middle of page). Li further teaches that the introduction of a hydroxyl group in the fiber molecule improves properties, and experimental results for Li’s polyimide fiber show a modulus of 140 GPa. See p 4, middle of page.
In light of Li’s disclosure the person having ordinary skill in the art would have recognized that desirable mechanical properties for a polyimide fiber include a high modulus, and would have recognized that modulus values up to 220 GPa are known in the art. Therefore, when preparing a polyimide fiber according to modified Hwang, it would have been obvious to the person having ordinary skill in the art to have selected appropriate fiber preparation methods and monomer structures for achieving a high modulus up to ~220 GPa in order to ensure suitability for applications requiring high modulus (including a modulus within the presently claimed range of 105-212 GPa).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 5919892) in view of Jokai et al (JP 2006-249186; machine translation cited Li et al (CN 102041576; machine translation cited herein), and further in view of Irwin (US 4640972). 
The rejection of claims 1-4 over modified Hwang is incorporated here by reference.
As to claim 15, modified Hwang fails to teach the fineness of the polyimide fiber. 
Irwin teaches that aromatic polyimides are well known for their high temperature and chemical stability, and discloses polyimide filaments having high strength and modulus (col 1, lines 5-15). Irwin teaches that the filaments may be of denier up to 10 denier per filament or more, and that typical uses for the filaments because of their excellent tensile properties include protective clothing and reinforcement for polymer matrix composition (col 4, lines 16-20). 
The person having ordinary skill in the art would have been motivated to prepare a polyimide fiber according to modified Hwang having a denier suitable for use in protective clothing or polymer matrix composition in order to increase the suitability of the polyimide fiber for known commercial applications. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a fiber according to modified Hwang having any appropriate denier of up to 10 or more, as disclosed by Irwin, including a denier corresponding to a fineness within the range of 2 to 4 dtex, as presently recited. [10 denier is equivalent to 11.1 dtex.]

Response to Arguments
Applicant's arguments and Declaration filed 10/25/2020 have been fully considered.
The previously set forth rejections have been withdrawn in view of the amendments to the claims narrowing the linking bond on the phenyl group to be at the para-position relative to the hydroxy group. However, to the extent that they apply to the newly set forth rejections above, the arguments and Declaration alleging unexpected results have been addressed below.
As described on pp 10-11 of Applicant’s remarks, the Declaration provides experimental results for a polyimide fiber according to instant example 4 (“1A”) and a comparative polyimide (“1B”). The structures of the polymers of the two examples, as copied from pages 12 and 13 of Applicant’s remarks, are:

    PNG
    media_image7.png
    179
    645
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    133
    635
    media_image8.png
    Greyscale

The breaking strength (4.5 GPa) and modulus (212 GPa) of 1A are higher than the breaking strength (3.2 GPa) and modulus (130 GPa) of 1B, while the elongation at break (2.3%) of 1A is slightly lower than the elongation at break (2.6%) of 1B. 
However, the polymers of examples 1A and 1B are prepared from structurally different diamine monomers. As evidenced by teachings in both Hwang (col 5, lines 2-7: “by selecting the monomer combination…it is also possible to modify and design these properties. The PIBO products can be prepared as rigid and stiff or flexible depending on the specific monomers selected”) and Li (p 1, middle: mechanical properties of the polyimide fiber are related to the structural characteristics of the dianhydride and diamine monomer), the person having ordinary skill in the art would have expected polymers having different structures to have different mechanical properties. Applicant has not established what difference in properties would have been expected due to the differences in structures between the 1A and 1B polymers, and therefore, Applicant has not established that the differences in mechanical properties between the 1A and 1B polymers are unexpected differences. 
Applicant argues (p 13) that such an increase in breaking strength and modulus is very difficult to achieve and rarely observed, and considered unexpected and surprising. Applicant’s argument and the scientific opinion of Dr. Dai have been fully considered. However, Applicant has not provided any evidence or comparative data which supports the conclusory statement/opinion that the strength and modulus of the 1A polymer is unexpectedly high, and therefore, Applicant’s argument is insufficient to overcome the prima facie case of obviousness.
Additionally:
Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Therefore, if Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims. The “1A” fiber for which Applicant has provided data is prepared from mDAMBO as the sole diamine and a combination of BPDA and PMDA as dianhydrides, has a particular molecular weight, is prepared via 
Additionally:
In order to effectively rebut a prima facie case of obviousness, Applicant must compare the claimed subject matter with the closest prior art (MPEP 716.02(e)). Both primary reference Culbertson and primary reference Hwang cited in the rejections above disclose polyimide fibers prepared from a benzoxazole-containing diamine having a meta-substituted phenyl group (mDAMBO). These primary references differ from the claimed subject matter in that there is no hydroxyl group on the meta-substituted phenyl group. Applicant has not provided a comparison of the claimed subject matter to a polymer prepared from mDAMBO (representing the closest prior art), and therefore, Applicant’s evidence is insufficient to overcome the prima facie case of obviousness by establishing unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766